Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 1 of 43




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

  ______________________________
  TYSON MANKER, ET AL.,         )
                 Plaintiffs,    ) No: 3:18-CV-00372-CSH
                                )
       v.                       ) FEBRUARY 5, 2019
  RICHARD V. SPENCER,           )
                  Defendant.     ) 10:50 a.m.
  ______________________________)
                            141 Church Street
                            New Haven, Connecticut



                         SCHEDULING CONFERENCE



  B E F O R E:

              THE HONORABLE CHARLES S. HAIGHT, JR., U.S.D.J.




                                           Official Court Reporter:
                                           Tracy L. Gow, RPR
                                           tracy_gow@ctd.uscourts.gov
                                           (203) 910-0323
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 2 of 43

                                                                      2

 1     A P P E A R A N C E S:

 2     For the Plaintiffs:

 3           MICHAEL J. WISHNIE, ESQ.
             JONATHAN PETKUN - Law Student Intern
 4           Jerome N. Frank Legal Services
             Yale Law School
 5           127 Wall Street
             New Haven, CT 06511
 6           203-432-4800
             Email: michael.wishnie@ylsclinics.org
 7
             NICOLE TAYKHMAN, ESQ.
 8           JEREMY H. ERSHOW, ESQ.
             Jenner & Block LLP
 9           919 Third Avenue
             New York, NY 10022
10           212-891-1600
             Email: ntaykhman@jenner.com
11                  jershow@jenner.com

12     For the Defendant:

13               DAVID CHRISTOPHER NELSON, AUSA
                 U.S. Attorney's Office-NH
14               157 Church St., 25th Floor
                 New Haven, CT 06510
15               203-821-3700
                 Email: David.C.Nelson@usdoj.gov .
16

17     Also Present:
            *LT. CMDR JONATHAN DOWLING
18

19
       *Present via telephone
20

21

22

23

24

25
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 3 of 43

                                                                          3

 1               THE COURT:     Well, be seated, please.      Good morning,

 2     everyone.    This hearing was scheduled for 10:30, and it's a

 3     little beyond 10:30.      And I held off because there may be

 4     some people who wish to participate and have not yet appeared

 5     by telephone, or whatever arrangements were made.          But a time

 6     comes when I think that, really, that the hearing should

 7     start, so it is starting.      And if other people who would like

 8     to be here, they can make arrangements as we go along.

 9     That's fine.    They're welcome at any time.

10               But I do understand that I can begin this hearing,

11     which I think is an important hearing in an important case.

12     All cases, of course, are important, but this one certainly

13     is.

14               And my understanding, and you'll correct me if I'm

15     wrong, is that the Plaintiff Class -- using that phrase to

16     indicate that this Court has certified a class by a prior

17     opinion -- but my understanding is that the Plaintiff Class

18     is presently represented by attorneys who are actually

19     present in court, live and and in color.         And let's call the

20     role just for the sake of the record and for my own

21     edification.    Will counsel appearing for the Plaintiff Class

22     simply identify themselves now?

23               MR. WISHNIE:     Good morning, Your Honor.

24               THE COURT:     Good morning.

25               MR. WISHNIE:     Michael Wishnie, Jerome N. Frank Legal
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 4 of 43

                                                                             4

 1     Services Organization, Yale Law School.         With me today is

 2     John Petkun, law student intern.

 3               MR. PETKUN:     Good morning, Your Honor.      I'd also

 4     like to briefly, with permission, introduce the two named

 5     Plaintiffs in this case.

 6               THE COURT:    Yes.

 7               Your Honor, that'd be Mr. Tyson Manker, a former

 8     Marine and Iraq War veteran.       And he's also joined by Mr.

 9     Gary Monk, who is the executive director of the National

10     Veterans Council for Legal Redress.

11               THE COURT:    Very good.

12               MS. TAYKHMAN:     Good morning, Your Honor.      Nicole

13     Taykhman, Jenner & Block, also for the Plaintiffs.

14               THE COURT:    Good morning.

15               MR. ERSHOW:     And, Your Honor, good morning.       My name

16     is Jeremy Ershow.      I'm also from Jenner & Block and also on

17     behalf of the class.

18               THE COURT:    Very good.    And as for the Defendant,

19     the Secretary, who represents the Defendant?          Yes, you have

20     risen, sir.    I take that as an indication of your

21     representation.     Tell me your name for the record.

22               MR. NELSON:     Yes, Your Honor.     My name is David

23     Nelson with the U.S. Attorney's Office for the Defendant.

24               THE COURT:    Good morning, Mr. Nelson.       Tell me, have

25     you been paid recently?
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 5 of 43

                                                                            5

 1               MR. NELSON:     Just last week.

 2               THE COURT:    Just last week.

 3               THE COURT:    I know you were furloughed; isn't that

 4     right?

 5               MR. NELSON:     Yes, Your Honor.

 6               THE COURT:    And have you gotten the backpay or

 7     whatever it was?     Have you been "made whole," as we'd say in

 8     law?

 9               MR. NELSON:     Yes.

10               THE COURT:    Good.    Well, let's hope that keeps up,

11     although --

12               MR. NELSON:     Knock on wood.

13               THE COURT:    Knock on wood, indeed.      Well, I suppose

14     we can all tune in to the State of the Union address and all

15     these mysteries will be revealed, maybe even resolved -- who

16     knows?   But I'm glad that you were made whole financially so

17     you can be here today.      And let's hope you can stay with us

18     for a while.    I imagine you feel the same way.

19               MR. NELSON:     Yes, I do, Your Honor.

20               THE COURT:    Good.    All right, then.     It was said to

21     me before I came out that one of the participants in the

22     hearing may need some interpreters' assistance.          And I see

23     someone, who I don't usually see, who's waiving her hands in

24     such a way that suggests to me that what I'm saying is being

25     interpreted.    And if that's so, the interpreter is welcome
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 6 of 43

                                                                             6

 1     and the beneficiary of her efforts is welcome.

 2                And if that benediction on my part is necessary to

 3     assure the purity of this record, I have just made it and

 4     will proceed accordingly.

 5                Now, this is -- it's a conference, really.          I think

 6     that's the best way to put it.       It's not a hearing on a

 7     motion.     Motions may come in this case, but that is not the

 8     order of business today.      Let me just briefly indicate to you

 9     what I understand, what I perceive the order of this

10     conference to be, in significant part at least.          And it seems

11     to me useful to do that, because, in my experience, a hearing

12     in court has a better chance of achieving something useful if

13     at the beginning of the hearing it becomes apparent that both

14     counsel and the Court understand what the case is about and

15     what's happening or supposed to happen during the hearing.

16     We try to start from that advantage of mutual comprehension.

17                And it seems to me -- and, again, counsel will speak

18     for themselves in a moment -- but it seems to me that the

19     stage is set in significant measure for this conference by

20     the Rule 26(f) report, which the parties did execute under

21     date of December 21st of 2018.       It's at Document 36 in the

22     file.

23                And what emerges from that report is a significant

24     dispute between the parties about pretrial discovery in the

25     case.     That dispute is cast in rather stark terms.          It is the
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 7 of 43

                                                                           7

 1     Plaintiff Class's view that a considerable amount of pretrial

 2     discovery is both appropriate and necessary.          The details are

 3     given on page 11, paragraph F-1 of the report, and it

 4     contains a non-exclusive listing of categories of information

 5     as to which the Plaintiff Class says it is entitled to

 6     discovery.    And it casts a broad net over all aspects, or

 7     certainly a great many aspects of the policies, procedures

 8     and practices engaged in by the Defendant, Secretary of the

 9     Navy, in this case in the context of discharge upgrade

10     applications.

11               That's what the case is about, with a particular

12     reference to the incidence -- the affliction of members of

13     the Navy and the Marine Corps, who assert that they are or

14     have been adversely affected by PTSD, post-traumatic stress

15     disorder, and TBI, traumatic brain injury.         And the Class,

16     the Plaintiff Class, makes broadly stated criticisms of the

17     manner in which their discharge files and actions have been

18     conducted by the Defendant.       There is prominent mention made

19     of the memorandum issued some years ago now, by the then

20     Secretary of Defense, Mr. Hagel.        I'm old enough to remember

21     Mr. Hagel, although he hasn't been in that office for a while

22     and his successors have issued a number of memoranda of their

23     own, purportedly for the stated purpose of clarifying

24     Mr. Hagel's initial memorandum.

25               But that memorandum and the -- lies at the heart of
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 8 of 43

                                                                      8

 1     the case, and the discovery is prayed for as appropriate and

 2     necessary by the Plaintiff Class is a considerable amount of

 3     information falling within that general subject, you see.

 4               The discovery dispute revealed by the report is cast

 5     in stark terms, because the Defendant's position, Mr. Nelson

 6     tells us, is this is an APA case -- Administrative Procedure

 7     case -- and because that is so, under governing law in the

 8     Supreme Court and the Second Circuit, there is no need for a

 9     26(f) report at all and no discovery.

10               It's a dramatic dispute, because on the one hand

11     it's a great deal of discovery, and on the other no discovery

12     at all.   And the reason that that position is put forward is

13     because, in the Secretary's view, the administrative record

14     constitutes the only appropriate source of facts for the

15     reviewing court -- which is what I am, in one regard at

16     least -- the only thing that should properly be considered by

17     the Court when the Court comes to perform its judicial

18     function, whatever function that may be.

19               We've got to address at this hearing and they

20     there'll be an opportunity for counsel the submit further

21     case law if you wish to, but we have to address this dispute

22     -- a great deal of discovery to significantly expand the

23     factual record, or no discovery at all and the administrative

24     record is the Alpha and Omega, the beginning and the end of

25     that factual background upon which the Court -- sitting as a
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 9 of 43

                                                                             9

 1     court of equity, because the only relief sought is an

 2     injunction -- will decide the case.

 3               And the only thing I've done to prepare myself for

 4     this subject in preparation for this hearing is to read some

 5     of the cases that counsel have already cited.          There are two

 6     cases in the Supreme Court:       Florida Power, at 470 United

 7     States 729; and Citizens at 401 U.S. 402.

 8               But then there is the decision of the Second Circuit

 9     in National Audubon, which is reported at 132 F.3d 27 [sic].

10     And the Second Circuit deals with the Supreme Court cases and

11     then delivers itself -- if I may say so without

12     disrespect -- an opinion which has about it some of the

13     Delphic qualities that sometimes one detects in decisions of

14     the Courts of Appeals.

15               It is said at the beginning of that opinion that if

16     the case is brought under the APA, the administrative record

17     is what is the factual record to be paid attention to.          But

18     then the Second Circuit goes on to say, but there are

19     circumstances where the administrative record was expanded

20     and other things had been considered.

21               And then having said that, the opinion sweeps back

22     and says, but that's rather rare.        And then there's a

23     reflection, a rumination on what makes it rare.

24               And that sort of opinion, intended, of course, by

25     the Court of Appeals to guide and instruct District Courts,
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 10 of 43

                                                                           10

 1     has certain Delphic qualities about it, because you read it

 2     and you say to yourself, Well, what are they really saying

 3     here?    Or what is the point?     What am I really supposed to do

 4     with this?

 5                So I'm going to need the help of counsel on that

 6     particular point.      And this is not a motion.      No one is

 7     making a motion where you have ten minutes to make a motion

 8     and reply, whatever.      I don't like to hold counsel to strict

 9     time limits, even for arguing motions, because I rely on the

10     assistance of counsel, particularly counsel of good quality

11     that appears in this case for both the Plaintiff Class and

12     for the Defendant Secretary represented by our United States

13     Attorney's Office here in Connecticut.

14                So, I encourage and will gratefully receive whatever

15     arguments and contentions that counsel wish to submit on this

16     issue, and there will not be any strict time limits.            You may

17     say whatever you feel you should say to me, even if

18     ordinarily the right of reply would have been exhausted.

19     There is no time limit on these things.         I'd much prefer to

20     have you leave this hearing not knowing, perhaps, whether

21     you're going to win or not, but thinking, at least, that

22     you've said everything that you really wanted to.

23                There is some reasonable limit to that.         If you're

24     still here saying what you really want me to hear at six

25     o'clock this evening, I'll probably bring the hearing to a
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 11 of 43

                                                                           11

 1     halt.     But don't be concerned about feeling that you have no

 2     further opportunity to say what you really think needs to be

 3     said.

 4                And sitting here this morning, you may hear your

 5     adversary say something that you hadn't anticipated and you

 6     say to yourself, But that's outrageous.         You wouldn't say

 7     that out loud, but you might think it and you've got to say

 8     something about it.      And if you don't have an opportunity to

 9     say something about it, you'll go home and be rude to someone

10     who you shouldn't be.

11                So, now I've reached that point of grace where I'm

12     going to stop talking.      Some of you may have thought that was

13     never going to happen.      Well, it just happened.       And I'm

14     going to hear first from the Plaintiff on the point that I've

15     identified and any other point which, to use Robert's Rules

16     of Order, may properly come before the meeting.

17                And the purpose of the meeting is to get where we

18     need to go in this case as promptly but as appropriately as

19     we can.

20                Where are we going in this case?        How are we going

21     to get there?     It's an important case.      The Secretary is

22     charged with not behaving as he should have done, and that's

23     important to him.      And it's important to Mr. Manker and to

24     the members of the Class, who he represents with the other

25     representative Plaintiff, for intensely personal and
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 12 of 43

                                                                             12

 1     important reasons.

 2                So -- and here you all are in court.        So where are

 3     we going in this case next?       How do we get there?      What is

 4     the fair way to get there?       What is the appropriate way to

 5     get there under governing appellate authority, Delphic or

 6     otherwise?    And having set that stage, I withdraw from it,

 7     exit left -- the Court entered right -- and let me hear first

 8     from counsel for the Plaintiff Class.

 9                MR. PETKUN:    Good morning, Your Honor.

10                THE COURT:    Good morning.

11                MR. PETKUN:    I promise we'll have this wrapped up by

12     a quarter to 6, the absolute latest.

13                Your Honor, extra record discovery is appropriate

14     here.    In fact, it is necessary; because without it, the

15     Court simply cannot provide meaningful judicial review.

16     Admitting, Your Honor, that the opinions of the Second

17     Circuit's case of National Audubon is somewhat Delphic, I do

18     think that it stands for a certain identifiable principle,

19     which is stated in the line that reads, The reviewing court

20     -- I'm sorry -- that extra record discovery is appropriate in

21     cases where the reviewing Court simply cannot evaluate the

22     challenged action on the basis of the record before it.

23                And, Your Honor, I think this is backed up by the

24     similarly Delphic, I think perhaps more authoritative Supreme

25     Court, in Camp v. Pitts, in which they hold that extra record
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 13 of 43

                                                                       13

 1     discovery can also be appropriate in APA cases when a failure

 2     to explain the administrative action serves to frustrate

 3     effective judicial review.

 4                THE COURT:    Which case is that?

 5                MR. PETKUN:    Your Honor, that is the Camp v. Pitts,

 6     411 U.S. 138.     And I have a copy of that for Your Honor, if

 7     you'd like.

 8                THE COURT:    No, that'll do.

 9                MR. PETKUN:    Your Honor, the Defendant is correct to

10     say that, generally speaking, in APA cases, under local and

11     federal rules, and under Supreme Court and other case law,

12     discovery -- extra record discovery is -- generally does not

13     occur in these cases.       However, this is not your typical APA

14     case, Your Honor.       What's at issue here is a nationwide class

15     action involving the general policies, practices and

16     procedures of the Navy Discharge Review Board.

17                These general policies, practices and procedures are

18     unlikely to be reflected in any one individual's discharge

19     upgrade decision; and yet, Defendant argues that in this case

20     the administrative record consists of just that, of just two

21     decisions from the NDRB.       We simply do not believe that that

22     is sufficient for the Court to provide meaningful judicial

23     review.

24                Your Honor, I think we can also see this principle

25     at play in recent District Court opinions from this very
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 14 of 43

                                                                             14

 1     circuit -- for example, in a string of immigration cases

 2     involving undue delay.      These are cases where what is at

 3     issue is not a discrete event -- a discrete agency action

 4     based on an individual administrative record; rather, what is

 5     at issue is an agency's general course of conduct.

 6                Similarly, here I think what we are -- what

 7     Plaintiffs are challenging is the NDRB's general course of

 8     conduct, which would be reflected in a broad array of

 9     materials outside of any individual administrative record,

10     Your Honor.

11                THE COURT:    Have you put in a brief in this case

12     citing the District Court cases you've just referred to?

13                MR. PETKUN:    No, Your Honor, we have not.          I do have

14     one of these cases before me, Milanes v. Chertoff from the

15     Southern District of New York.

16                THE COURT:    If I asked you for a brief, do you think

17     you could give me one?

18                MR. PETKUN:    Your Honor, certainly we could.          We'd

19     be happy to brief this legal question more fully.

20                THE COURT:    Okay.   I'll ask you, if I feel like it,

21     at the end of the hearing.

22                MR. PETKUN:    Excellent, Your Honor.      There's nothing

23     that Yale law students like more than an opportunity to write

24     a brief, Your Honor; so please assign us homework, just not

25     too much.
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 15 of 43

                                                                             15

 1                Your Honor, I think that to underline my point,

 2     though, what we are challenging here is not individual

 3     discharge upgrade decisions.       If that were the case, then we

 4     would be happy to let judicial review go forward on the basis

 5     of just a couple administrative decisions.          However, we are

 6     challenging much broader practices.         Some of these practices

 7     may not even be committed to writing, and that's why we

 8     believe that extra record discovery is appropriate in this

 9     case, Your Honor.

10                THE COURT:    What do you envision?      Depositions?

11                MR. PETKUN:    Yes, Your Honor.     We ask simply for the

12     information that would allow the Court to provide meaningful

13     judicial review, particularly for anything that would shed

14     light on the NDRB's general practices with respect to

15     individuals with PTSD, TBI, and other conditions.           I think

16     this could consist of written materials -- for example, any

17     policy memos in possession of Defendant; any training

18     materials or quality control review-type materials that may

19     be in possession of the Government.

20                However, not everything -- not all practices are

21     committed to writing, we suspect.        If that's the case, then

22     we would also ask for depositions and interrogatories from

23     Government officials who may be able to speak to how these

24     practices actually play out on the ground, Your Honor.

25                THE COURT:    Depositions from Government officials.
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 16 of 43

                                                                           16

 1     Maybe your thinking hasn't gone this far, but have you any

 2     present notion of what individuals you might a little bit

 3     later on wish to depose?

 4                MR. PETKUN:    Your Honor, our thinking has gone

 5     somewhat down that road, and we would be prepared to file

 6     initial disclosures.      But that being said, of course, these

 7     are early days and we do not know all of the individuals who

 8     we would like to depose.         But we believe individuals within

 9     the Department of the Navy may have information about how DOD

10     policies are actually implemented on the ground.

11     Furthermore, individuals within the Department of the Navy

12     and the Naval Discharge Review Board may have information

13     about how personnel on the board were trained, how individual

14     decisions were reviewed for quality control -- assurance.

15     And they may also have information on, for example, the scope

16     of the Class, Your Honor.

17                This is a large Class.      We, as Plaintiffs, are not

18     able to identify all members of the Class and exactly the

19     scope of the potential problem.         We believe the Government

20     may have some information that would help us do that, as

21     well, Your Honor.

22                THE COURT:    Okay.

23                MR. PETKUN:    Your Honor, we believe that the

24     information that we have asked for here, which would be

25     written materials, potentially interrogatories and
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 17 of 43

                                                                            17

 1     depositions, would help the Court to meaningfully review the

 2     lawfulness of the NDRB's actions, written large.           Their

 3     actions with respect to the class of individuals of PTSD and

 4     other conditions who come before the board, Your Honor.

 5                THE COURT:    Okay.

 6                MR. PETKUN:    I believe that is all that I have to

 7     share with you with respect to this legal question of

 8     discovery, Your Honor, but I'm happy to answer any questions

 9     that you have.

10                THE COURT:    Not at present.     What other matters

11     should properly come before this meeting?          I'm not looking

12     for things to do.       But we're all here, we might as well

13     attend to other matters if we can usefully address them now,

14     or if this is really all that needs --

15                MR. PETKUN:    Well, Your Honor, I believe that in the

16     26(f) report we've don't only argue that discovery is

17     appropriate here.

18                THE COURT:    Yeah.

19                MR. PETKUN:    We have also set forward our vision of

20     a timeline for discovery and submission of materials.

21                THE COURT:    Yeah.

22                MR. PETKUN:    And my colleague from -- my co-counsel

23     here would be happy to speak to those timeline issues, Your

24     Honor.

25                THE COURT:    Well, I think, you know, the timeline
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 18 of 43

                                                                            18

 1     issues really depend, it seems to me, on the scope of

 2     permissible discovery; or, indeed, whether there's going to

 3     be discovery at all in this administrative record case, as

 4     the Defendant perceives it to be.

 5                So, yes, I see that there are some efforts made to

 6     discuss discovery timelines, and there should be.           That's

 7     what a 26(f) is supposed to do -- to be.         But those timeline

 8     questions, seems to me, depend entirely on the threshold

 9     question of whether there should be discovery at all and what

10     it should consist of.

11                So I don't see it would profit us to get into

12     precise time limits and scheduling for discovery yet.           Let's

13     see what's going to be discovered, if anything, and then we

14     can worry about timelines.

15                Does that strike you as sensible?

16                MR. PETKUN:    Yes, Your Honor, that does strike us as

17     sensible.

18                THE COURT:    And so say you all?     Yes?

19                MS. TAYKHMAN:    Your Honor, I did just want to make

20     one additional point.

21                THE COURT:    Please.

22                MS. TAYKHMAN:    The parties had agreed back in June

23     in our joint stipulation -- it's Document Number 13 -- to

24     exchange initial disclosures, and both parties had said that

25     they did not anticipate fact discovery to take more than nine
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 19 of 43

                                                                            19

 1     months.     So at least as of June, the Government did seem to

 2     anticipate that there would be fact discovery and the

 3     exchange of initial disclosures.        So I just wanted to add

 4     that, that it does seem like the Government's position has

 5     since changed.

 6                THE COURT:    Well, that's a needle which Mr. Nelson

 7     will either pluck free or address.

 8                MS. TAYKHMAN:    Sure.

 9                THE COURT:    Okay.   Anything further to submit from

10     the Plaintiff Class on this point?

11                MR. PETKUN:    No, Your Honor.     Thank you.

12                THE COURT:    All right.    Then let me hear from you,

13     Mr. Nelson.     What does the Secretary think about all of this?

14                MR. NELSON:    Thank you, Your Honor.      Let me start

15     off by addressing Plaintiffs' counsel's points and then

16     address the Court's questions about what would be adequate

17     and fair.

18                THE COURT:    Yeah.

19                MR. NELSON:    The question the Court considered when

20     it certified the Class was whether there was adequacy of

21     representation -- that is to say, whether the named

22     Plaintiffs could adequately represent the Class.             In an APA

23     action, the question before the Court is:          Was the

24     Secretary's actions arbitrary and capricious?          Presumably, in

25     choosing their Class members and the representative Class
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 20 of 43

                                                                            20

 1     members, and in the validation by the Court, we now have

 2     individuals who will adequately represent the Class, whose

 3     record adequately will show the Class.

 4                This is an APA case.      It's stated right in the draft

 5     -- or the 26(f) report.       It's pled as an APA case.

 6                As the Court pointed out, the Second Circuit law

 7     does suggest that absent some sort of strong showing or

 8     something missing in the record, you would not engage in

 9     extra judicial disc -- or extra record discovery.

10                So what do we have?     Attached to the Plaintiffs'

11     Complaint as Exhibits 3 to 5 are the administrative agency

12     decisions.    So when we look at the Plaintiffs' 26(f) report,

13     what they say -- and they cite the National Audubon case --

14     is we need extra record discovery, Judge, because we don't

15     have the agency decision.       But that doesn't make sense,

16     because it's literally attached to their Complaint.

17                That all being said, I would like to really rather

18     focus on the questions the Court asked:         Where are we going?

19     How do we get there?      What's fair and appropriate?

20                And in some ways, if there had not been the pressure

21     of the shutdown, causing the parties to sort of get this in

22     right before the Government closed, maybe we would have

23     gotten there without even the Court's intervention.             But here

24     we are.

25                We don't have the administrative record.         It hasn't
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 21 of 43

                                                                           21

 1     been produced to the Plaintiff yet.         So what we're here,

 2     right, as the Court alluded to, is we're traveling to

 3     Apollo's Oracle in Delphi in trying to figure out what we

 4     should do.    I don't think we need to make that step even

 5     today.    My suggestion to the Court, and to figure out what

 6     would be fair and appropriate, would be to produce the

 7     administrative record; give the parties time to look at the

 8     administrative record and see if there isn't extra record

 9     discovery required or if the administrative record can,

10     indeed, stand on its own.

11                It may be -- and I don't want to tip my hand one way

12     or the other, but I'm an officer of the court.          It may be

13     that when we all look at the judicial record -- the

14     administrative record -- pardon me -- that both Plaintiffs

15     and I agree, Well, you know, we just don't have the answer to

16     question X; and, so, maybe we'll need an interrogatory or

17     Request to Admit or a deposition.        It may be -- and, again,

18     that I take the position, Look, Judge, we have enough here,

19     and the Plaintiffs take the position, Look, Judge, we just

20     don't have anything here, we need all this discovery.

21                But it seems to me that we're trying to figure out

22     an answer to what's fair and appropriate without actually

23     knowing what we have in the record and without the parties

24     taking a position on that.       And that's a function of the way

25     this case has been litigated.        We did the Class certification
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 22 of 43

                                                                          22

 1     first.    We didn't go into a Motion to Dismiss stage, which

 2     we'd still like to file that Motion to Dismiss.           We're happy

 3     to produce the administrative record while that Motion to

 4     Dismiss is pending.      I think it would be -- I think we'd lose

 5     time, Your Honor, if we said -- if I were to stand up here

 6     and say, Well, let's brief the Motion to Dismiss and let's

 7     let the Court do the Motion to Dismiss until -- and then

 8     we'll do the record afterward.

 9                Why don't we allow the Defendant to file the Motion

10     to Dismiss, produce the administrative record, and let the

11     parties decide and argue to the Court based on that

12     administrative record, Gee, now we have the record, we know

13     we have the administrative decision because it was attached

14     to the Complaint, let's take a look and see, Do we need more

15     discovery?    If so, what would be the limited focused extra

16     discovery we need in accordance with the Second Circuit case

17     law, which I agree is not helpful, but -- but, certainly, it

18     makes more sense, Your Honor, if you have the record to look

19     at first.

20                If you're trying to decide what extra record

21     discovery we need and no one has even seen if the record is

22     good or bad, that seems to be a really hard decision.

23                So I think, to answer the Court's questions of

24     what's just and fair, my proposal would be -- you know, if I

25     were to write the order, essentially, or propose the order --
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 23 of 43

                                                                           23

 1     let's give the Defendant 90 days to produce the record.            If

 2     the Court would enter, perhaps, a confidentiality order,

 3     because I'm sure there's some stuff in there that, given the

 4     nature of this case, would probably be -- we'd want to

 5     protect, given that there's mental health records and things

 6     along that line.

 7                Let's enter such an order, produce the record, and

 8     then order the parties to come back and say, Look, this is

 9     what we think is missing from the record, This is why we

10     think the record is good; and now, this is the limited

11     discovery we propose, as opposed to, right now what's being

12     proposed is just broad ranging discovery into all the way the

13     military controls this aspect of its operations.           And that's

14     not really what the APA is for.

15                Even in most APA cases, Your Honor, when the Court

16     finds that there's been an administrative -- pardon me -- an

17     arbitrary and capricious action, the Court usually will

18     remand to the agency with directions to follow the Court's

19     order, or to follow the own agency's order.          So what the

20     Plaintiffs are proposing is not even going to get us to a

21     point that makes sense when the Court has to rule on the

22     merits.

23                My proposal would be to give us 90 days to produce

24     the record, during which we'd also file the Motion to

25     Dismiss.    If the parties want to come back and they have then
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 24 of 43

                                                                            24

 1     a targeted plan on discovery, let's argue about that targeted

 2     plan rather than arguing about it in the abstract.

 3                THE COURT:    And your contemplation is, I gather,

 4     that the order to produce the full administrative record

 5     would be properly addressed to the Defendant Secretary?

 6                MR. NELSON:    Yes, Your Honor.

 7                THE COURT:    Yeah.    And you said 90 days.     Was that

 8     based on your experience, which indicates to you that perhaps

 9     the Secretary might be able to do it within 90 days?

10                MR. NELSON:    Well, one better, Your Honor.         I

11     actually asked.     I didn't want to come up here and propose a

12     date that I wasn't rather sure of.          And, so, I asked Lt.

13     Cmdr. Dowling, who would have been participating on the phone

14     had we not had the technical issues, you know, could it get

15     done in 90 days, and his answer was yes.

16                THE COURT:    You asked the client, in other words?

17                MR. PETKUN:    Yes.

18                THE COURT:    That was a sensible thing for you to do.

19     Ninety days.     All right.      Okay.

20                LT. CMDR. DOWLING:      Your Honor, this is Lt. Cmdr.

21     Dowling.    The technical issue was resolved, and I am on the

22     line.

23                THE COURT:    Very good.      All right.   A voice -- a

24     voice suddenly was heard.         And just state your name again for

25     this expanding record; would you, sir?
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 25 of 43

                                                                              25

 1                LT. CMDR. DOWLING:     Lt. Cmdr. Jonathan Dowling,

 2     Agency Counsel.

 3                THE COURT:    All right.    Spell your last name.

 4                LT. CMDR. DOWLING:     D-O-W-L-I-N-G.

 5                THE COURT:    All right.    That was useful.     That was a

 6     dramatic -- a voice -- a voice was heard.          Good.   That's very

 7     useful.

 8                And then, Mr. Nelson, if I follow your thinking,

 9     although the report, the 26(f) report, I think, or somewhere

10     in the record there's an indication that the Defendant

11     contemplates making a Motion to Dismiss.

12                MR. NELSON:    Yes, Your Honor.

13                THE COURT:    That's so, yeah.     But is it -- I just

14     want to make sure I understand your position.          But that would

15     be held in abeyance or not done right away.          We would go

16     through the production of the administrative record and what

17     further contentions may be made in respect of that submission

18     before a possible Motion to Dismiss the Complaint.              Do I

19     understand you correctly on that?

20                MR. NELSON:    I would tend to leave that to the

21     Court's discretion, Your Honor.        If the Court feels that this

22     case would be better moved forward by doing the production of

23     the administrative record and simultaneously filing a Motion

24     to Dismiss, we can do that.       If the Court feels that it would

25     rather deal with this issue first as a threshold issue, we'd
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 26 of 43

                                                                             26

 1     defer to the Court, as well.

 2                THE COURT:    I would not presume to speak to that.

 3     I'm not paid to, and I'm not going to.         You must decide what

 4     you want to do.

 5                MR. NELSON:    Well, I think --

 6                THE COURT:    And if you don't want to tell me now,

 7     that's fine.

 8                MR. NELSON:    I think, Your Honor, it's always

 9     certainly, I think, easier when you're a Government counsel

10     and you're managing multiple cases to have only one thing

11     going on in one case at the time.        So if it were up to me

12     personally, I would produce the administrative record, let

13     the parties review it, file the Motion to Dismiss.              And while

14     the Motion to Dismiss is pending, the parties can perhaps

15     come back before the Court and either say, We agree that

16     there's this limited amount of discovery needed, or We

17     disagree and we're still sort of at where we are now, or We

18     agree that there's no discovery needed.         And I can't know

19     that without knowing the administrative record and speaking

20     to opposing counsel.

21                THE COURT:    Okay.   Well, I say nothing further on

22     that subject.     If a time comes when you think that the

23     Secretary would be well-advised to make a Motion to Dismiss,

24     you will give that advice and probably make a Motion to

25     Dismiss.    And if you do, and when you do, it'll probably be
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 27 of 43

                                                                        27

 1     opposed, and then I'll consider it.

 2                If I have to wait for the Motion to Dismiss in this

 3     case, I have two or three other motions in two or three cases

 4     which I can work on.

 5                All right.    That's fine.     Is that your submission in

 6     response to the subject we've dealt with so far?

 7                MR. NELSON:    Yes.   Yes.

 8                THE COURT:    All right.     Good.   Fine.

 9                MR. NELSON:    Thank you, Your Honor.

10                THE COURT:    Okay, Mr. Nelson.

11                Well, any response?

12                MR. PETKUN:    Yes, Your Honor.      Thank you.

13                Your Honor, the Defendant -- Defendant's counsel has

14     stated that they cannot speak to the full contents of the

15     administrative record at this point; however, in the 26(f)

16     report on page 13, they make it extremely clear what they

17     view as the contents of the administrative record.

18                They argue that the administrative record in this

19     case consists simply of two decisions from the NDRB,

20     particularly those from Mr. Manker and from apparently

21     Mr. Doe, who is a member of the organizational Plaintiff

22     NVCLR.     Your Honor, those two decisions from the NDRB, those

23     two records, are simply going to be insufficient for the

24     Court to provide meaningful judicial review of the challenged

25     actions.
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 28 of 43

                                                                           28

 1                Your Honor, nowhere in those records -- and these

 2     records from the NDRB, many of them are publicly available on

 3     the Internet.     They can be read by anyone.       When you peruse

 4     that website, Your Honor, it's immediately clear that the

 5     NDRB does not, generally speaking, reflect in those decisions

 6     on its general practices whether -- whether or not it has any

 7     biases against individuals with PTSD, whether or not it is

 8     fully implementing guidance from the DOD.          These broader

 9     questions of law, Your Honor, are not going to be reflected

10     in individual decisions from the NDRB.

11                 Your Honor, another thing that I want to say is

12     that I think part of what you're hearing here is a factual

13     dispute between Plaintiffs and Defendants about what

14     constitutes the administrative record.         And, in fact, in a

15     Second Circuit case, Dopico v. Goldschmidt -- that is, 687

16     F.2d 644, Your Honor -- the Second Circuit held that extra

17     record discovery in APA cases is particularly appropriate

18     when there is a factual dispute over what constitutes the

19     administrative record.      I think that's exactly what's

20     happening here, Your Honor.       And that's only more reason to

21     provide extra record discovery at this point.

22                Your Honor, I also want to speak to this proposal of

23     90 days.    Plaintiffs do seek to be as reasonable as possible,

24     Your Honor; however, I struggle to see how Defendant would

25     use 90 days when they've already made clear what they see as
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 29 of 43

                                                                          29

 1     the full boundaries of the administrative record.           They see

 2     it as just two records from individual discharge

 3     adjudications.     Those are already in the possession of

 4     Defendant.    So I struggle to see how they would put 90 days

 5     to use in order to produce just those two records, Your

 6     Honor.

 7                And, finally, I believe that this timeline is

 8     inconsistent with a joint stipulation from both parties that

 9     then resulted in an order from Your Honor.          This was Document

10     Number 14, dated June 5, 2018, in which the parties

11     stipulated -- and Your Honor ordered -- that parties would

12     complete a proposed discovery plan and file initial

13     disclosures within 45 days of the Court's Class certification

14     order.    In fact, in mid-November, Your Honor did certify the

15     Class.    We are now -- of course, due to no fault of the

16     Defendant -- we have -- more time has transpired because of

17     the Government shutdown, but we are well past that 45-day

18     mark now, and we believe it is time to move forward with this

19     26(f) plan, Your Honor.

20                THE COURT:    All right.    I'll hear you, Mr. Nelson,

21     but let me put an additional question to you while I still

22     think of it, and it's this.       The question is whether or not

23     the -- within the context of what the administrative record

24     in this case should consist of, does the fact that it has

25     been certified as a Class action make any difference in the
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 30 of 43

                                                                             30

 1     proper resolution of that question?

 2                And I'll say to you, sort of an explanation for the

 3     question I just put to you, that when I heard that whether

 4     the administrative record should be the sum total of the

 5     facts in this case, it made me think of a different kind of

 6     case, which all District Judges have their share of.            I'm

 7     thinking of the ERISA -- all caps, E-R-I-S-A -- kind of case,

 8     where a Defendant insurance company has issued a disability

 9     policy, and the Plaintiff -- because it ends up in court, as

10     they so often do -- claims that he or she was disabled, it

11     covered disability, and the insurance company that the

12     employer arranged to cover its ERISA obligations has

13     improperly refused to pay disability, or having started to

14     pay disability, has stopped paying it.

15                And the Defendant insurance company invariably says

16     that the only source of facts that the District Court can

17     look at is the administrative record.         We all hear the phrase

18     "administrative record" lots of times.         And we hear it in

19     that kind of case.      And the insurance company likes to limit

20     the judicial review to the administrative record, because

21     that's the record which persuaded the physicians hired for

22     the purpose, by the insurance company, to say this person is

23     not disabled.

24                And there's a lot of case law in the Circuit, and in

25     the District Courts as well, about whether or not that
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 31 of 43

                                                                             31

 1     administrative record in an ERISA case should be expanded for

 2     additional sources of information.        And the Circuit has

 3     addressed that a number of times, and I thought of it

 4     preparing for this hearing because there is a -- one starts

 5     with the assumption or the feeling that the administrative

 6     record is what should be the limit of factual exposition, so

 7     that one of the first things the Court of Appeals has to

 8     decide is whether the District Court was right or wrong in

 9     expanding the record beyond the administrative record for

10     additional sources of information.

11                And sometimes the Court of Appeals thinks it's right

12     to do that, and other times it thinks it's wrong.           But the

13     distinction I would draw between that case and this one is

14     that, in the typical ERISA case, it's one person claiming a

15     disabling condition and having that claim rejected by one

16     insurance company, all for the benefit, or whatever, of a

17     single employer.     It's a one-person, one-claim case.

18                And this case before us started off with two people,

19     but now it's been certified as a Class.

20                And I know you dealt with it in your opening

21     submission.     I'm -- I'm -- well, I suppose I don't -- I'd

22     give it away if I suggest that I'm not wholly persuaded yet,

23     and the reason that -- that's really why I'm going on in this

24     fashion.

25                The argument that you made was that because the
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 32 of 43

                                                                       32

 1     Class certification order held -- correctly, in my view; it

 2     was my order -- that these two individuals were sufficient

 3     Class representatives, that sets a boundary on the extent to

 4     which the facts should be demonstrated on the basis of

 5     administrative records, just those two people.

 6                Well, if it was just one of those people and it was

 7     an ERISA case, you'd talk about whether, in the context of

 8     that particular case, the administrative record should be

 9     expanded or not.     But now it's a certified Class action, and

10     the question I'm putting to you now is whether that changes

11     the mix, changes the -- that's not quite the right phrase --

12     whether that is an additional circumstance which has an

13     effect upon the sufficiency in law of the administrative

14     record in respect of the two representatives, and would

15     preclude and foreclose under the APA administrative record

16     rule, which is really your submission in this case, whether

17     it would foreclose and preclude any discovery with respect to

18     any other members of the Class, either of a systemic or

19     systematic approach taken by the Secretary or some other

20     aspect of the case which impacts upon not just the two named

21     representatives -- Mr. Manker and his colleague -- or others,

22     as well.

23                A long-winded way of asking you a short question:

24     Doesn't the Class certification make a difference?

25                MR. NELSON:    Yes and no, Your Honor.
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 33 of 43

                                                                           33

 1                THE COURT:    Okay.   Good.   Good answer.

 2                MR. NELSON:    No, and let me start with the no.

 3     Class certification in a Class action does not change the

 4     fundamental underlying lawsuit which is brought.           For

 5     instance, if this is a tort action or a products liability

 6     action, and it became a Class action products liability case,

 7     we're still litigating the underlying question of, Was that

 8     product defective?       Correct?

 9                When we have an APA case, the idea of the Class

10     action is to not resolve every single individual case -- as

11     we suggested would have been the appropriate place, but we

12     lost the argument -- was not to resolve and consider every

13     single individual case and what happened in every single

14     individual case.     It was, Did the Secretary do the right

15     thing vis-a-vis these two people? -- Right? -- Were the

16     decisions arbitrary and capricious?         That a Class exists does

17     not change the fundamental underlying nature of the APA.

18                Where I think Your Honor is right, and where I sense

19     that Your Honor is troubled by, it's easy for me to imagine

20     if the Court were to find that the Secretary was arbitrary

21     and capricious as to these two individuals, what would be the

22     appropriate remedy?       And it's easy for me to imagine that I

23     would have a very difficult argument.         And I don't want to

24     commit myself to anything right now, Your Honor, but in the

25     context of this discussion in this conference, it's easy for
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 34 of 43

                                                                         34

 1     me to imagine saying, Well, if we're considering what

 2     injunctive relief you should order post-finding, should the

 3     Plaintiffs win, then I might be asking, Gee, Judge, we should

 4     do some discovery to see what the remedy should be, given

 5     that it's not just two people.

 6                But in terms of the idea of the Class action

 7     fundamentally altering what the record review should be, I

 8     don't think so.     I don't think so, because it doesn't change

 9     the APA.    I still think, though, however, if there are things

10     we identify in the record that are missing once the record

11     has been produced, I think that would be a more appropriate

12     time to consider it.

13                I'd also like to address the Plaintiffs' point.

14     Whether there's a fundamental flaw in the way the Secretary

15     goes about things or whether there's an unspoken policy, any

16     of these things that the Plaintiffs hope to prove or hope to

17     explore through discovery, it ultimately doesn't matter.          If

18     there's a fundamental flaw in the training such that the

19     decisions are arbitrary and capricious, they are arbitrary

20     and capricious.     Right?    It doesn't matter.     I can't get up

21     and say to the Court, Well, Judge, you know, I know they

22     messed this up, but they tried really hard.          That's not going

23     to get me there.     If there's an unspoken policy but the

24     decisions are arbitrary and capacious, I still lose.

25                So that discovery doesn't answer this question as to
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 35 of 43

                                                                           35

 1     whether the Secretary followed its own policies and

 2     procedures and acted in such a manner that was either logical

 3     or arbitrary and capricious.         That's not going to answer

 4     those questions, and that doesn't necessarily change the

 5     answer to those questions.

 6                Even if the people in Mr. Manker's, the named

 7     Plaintiff's, panel were just, let's say, terrible human

 8     beings and didn't like him.         If it's arbitrary and

 9     capricious, I lose.      Right?     Because if they can't justify

10     their behavior in the written record, I lose.          Whether there

11     was bad training, whether there was an unspoken policy -- all

12     these thing that the Plaintiffs are proposing don't change

13     the fundamental question of, Is the ultimate decision

14     arbitrary and capricious?         If the record doesn't support

15     their decision, it's arbitrary and capricious.

16                So I don't think the Class action changes it.        I

17     think that where the Court's essence of being troubled is how

18     will -- how would -- if I was the judge, How would I fashion

19     a remedy?    And I think that's right.       If we get to a point

20     where we're at a remedy stage, I think we might need

21     post-merit judgment decision discovery to see, Okay, well,

22     what is the Secretary doing for training, so that the Court

23     can say, Well, I'm not going to order them to cross Ts and

24     dot Is if they're already doing.         I think I'm going to have

25     to structure my injunction to do it in such a way that is
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 36 of 43

                                                                          36

 1     more effective.

 2                But none of this changes the underlying question,

 3     which is whether these two individuals, Manker and Doe, were

 4     treated arbitrary and capriciously.         This idea of what

 5     training they did for the other boards for these other

 6     people, that doesn't matter.       The whole point of the Class

 7     action was to pick two people where we could determine --

 8     "we" meaning all of the people in this courtroom -- where we

 9     could determine, Is the Secretary doing this right?

10                If the idea was to do everyone else and look at what

11     all the other boards were doing, this wouldn't be the type of

12     Class action it would be.       We wouldn't have certified them as

13     representative parties for the Class.

14                The Plaintiffs, in some ways -- if they have picked

15     good Class representatives, and this is -- it makes me

16     somewhat uncomfortable, I have to admit, to say.           If they had

17     picked good Class representatives and we -- whether we didn't

18     train good, whether there was an unspoken policy, whether we

19     just got up to bat that day and swung and missed.           If we were

20     arbitrary and capricious for these two Plaintiffs, there's

21     going to be nationwide consequences for the Navy and the

22     Marines.     And if they weren't arbitrary and capricious,

23     there's not going to be those consequences.

24                But that doesn't change any of the other decisions.

25     Right?     That doesn't change the scope of the discovery.        That
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 37 of 43

                                                                             37

 1     doesn't change the record.       It's whether the Secretary did

 2     the right thing, was justified in its action, or whether they

 3     were arbitrary and capricious as to these two people.

 4                Discovery about what other boards did, discovery

 5     about training, that doesn't change the fact.          If the Court

 6     were to find that these people were trained to the best of

 7     government ability but they still didn't get it right here,

 8     my understanding of the APA is that I lose.          Right?     The

 9     Defendant loses in that case.        If the Court were to find

10     that, Look, we've done all these depositions and these were

11     the greatest people in the world and there was -- the

12     unspoken policy was to help them out as much as possible, but

13     they're still arbitrary and capricious on this decision, I

14     lose.    I can't get up and say, Judge, these are good people,

15     they tried hard.     That doesn't get me there under the APA.

16                So I don't think the Class action really changes

17     this.

18                I think -- I agree with you, Your Honor, that there

19     is this part of it post-merits decision, if it were to go

20     against the Government, where probably we would need to come

21     back and I would at least need to offer what we have been

22     doing so that the Court could see how it should structure its

23     judgment.    Yep, I would agree there.

24                That at least, analytically, as I sit here right

25     now, without, you know, making concession on February 5th,
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 38 of 43

                                                                            38

 1     that seems logical to me as I stand here right now.             I don't

 2     want to concede that, but that would be my argument as to

 3     that.

 4                THE COURT:    Good.   Any further -- yes?      Any further

 5     comment?

 6                MR. PETKUN:    May I respond, Your Honor?

 7                THE COURT:    Yes, certainly.

 8                MR. PETKUN:    Thank you, Your Honor.

 9                I have three points, Your Honor.        First, I think

10     that Your Honor is right to point out that there is something

11     about the nature of discovery that changes with Class

12     certification.     In particular, part of what -- part of the

13     information that we're asking for here would be information

14     about the scope of the Class, in order to understand the

15     extent of the potential problem.        That is information that

16     simply would not exist within individual records, and that's

17     the sort of information that is always going to be involved

18     in a Class action, Your Honor.

19                Another point, Your Honor, is that although the

20     Defendant is correct that the nature of the claims do not

21     change with Class certification, I would submit that, given

22     the nature of the claims in this lawsuit, these claims were

23     never going to be fully reflected in individual

24     administrative records for individual applicants to the NDRB.

25     We're talking about general policies and practices and
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 39 of 43

                                                                          39

 1     procedures.     We're talking about potentially secret,

 2     unconstitutional policies of bias against individuals with

 3     PTSD.     It would boggle the imagination if the NDRB were to

 4     simply state those explicitly in an individual decisional

 5     record.

 6                The last thing I would say, Your Honor, is that

 7     Defendant's counsel makes this point that if the Class

 8     representatives are adequate, then their administrative

 9     records should be sufficient for judicial review in this

10     case.     But it's a nonsensical position to say that the

11     adequacy of the Class representation depends upon the

12     Defendant's behavior.      That would mean that the NDRB or any

13     government agency could avoid Class actions altogether by

14     writing intentionally inadequate decisional records.

15                That's not the case.       Adequacy representation does

16     not depend on the behavior of the Defendants; rather, all

17     that we have said is that the Class representatives have

18     claims that are typical of the Class, that they are adequate,

19     that they represent the interests of a Class adequately.

20     That does not mean that their individual decisional records

21     is going to be sufficient for the Court to review the

22     challenged action.

23                THE COURT:    Right.     Is there something you can't

24     stand?

25                MR. NELSON:    No, no.    I just didn't know if the
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 40 of 43

                                                                           40

 1     Court had any other additional questions.

 2                THE COURT:    No, I don't.     I don't.   All right.

 3                Well, then, look.     I said early on that I'd rely on

 4     counsel for their assistance in this matter, and that is

 5     appropriate on my part, because these have been excellent

 6     presentations.     If there are any Yale law school students

 7     present in court, well, this is an example of why in the

 8     honest-to-goodness courtroom it's more exciting.           It's

 9     different from sitting in class, isn't it, listening to even

10     the great teachers as you're frantically trying to take notes

11     and capture in your notes everything that the professor says

12     in his lecture, or her lecture?

13                But this is different.       This is where it's really

14     at.   And here are fine lawyers trying to persuade a District

15     Judge with such arguable abilities as he or she may not have

16     as to how an important case should be decided.          This is what

17     you're studying to get ready to do.

18                And the additional assistance I'm going to require

19     of counsel will take this form:         First of all, I want the

20     transcript of this hearing to be ordered and submitted to the

21     Court.    I'm not quite sure what the arrangement is, as far as

22     paying for the transcript is concerned, except to say I'm not

23     going to do it.     But I need it.      It's for the assistance of

24     the Court.    And, consequently, whoever pays for it, it will

25     be a taxable cost to abide the event.
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 41 of 43

                                                                         41

 1                If this were an ordinary civil case, the order I

 2     would make would be to have the expense of a hearing like

 3     this be divided initially equally between the two parties,

 4     but as a taxable cost to abide the event.          I'm not quite sure

 5     what the situation here is, and I don't inquire into it

 6     further.    But I do make the direction that this transcript be

 7     prepared and furnished to the Court with copies to counsel,

 8     and I do not make the direction that we treat it as an urgent

 9     matter of daily copy, as if this were a criminal trial to a

10     jury.    But I think that this case, for a number of reasons

11     previously alluded to, must be given a priority as far as

12     moving it along is concerned.

13                So I will rely on counsel to confer with our good

14     court reporter and have the transcript prepared and filed as

15     promptly as the circumstances may allow.

16                And then after it's in hand and two weeks after

17     counsel receive it, I want each side to submit a brief.

18     Cases have been referred to, cited in this argument, and

19     we've made notes of them and so forth.         But this particular

20     issue has not been fully briefed yet.         There have been

21     comments made and compliments exchanged between the parties

22     about it.    But some cases were referred to, and I think that

23     the most useful thing counsel can do now is to get the

24     transcript and then submit briefs arguing for your perception

25     of where we should go next and how we get there and
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 42 of 43

                                                                           42

 1     criticizing what the -- your adversary says.

 2                I mean, I think the issues have been very well

 3     articulated, identified by able counsel this morning.           So I

 4     will maximize the benefit your efforts do for me by getting a

 5     transcript; two weeks after you have it, put in briefs.           And

 6     I suppose that when you read the other side's brief, that may

 7     provoke or arouse you to an extent where you would want to

 8     put in a reply.     And if you feel you must, that's all

 9     right -- a week later.

10                I'm going to make these directions of further

11     proceedings in a text order, which we'll file and send to

12     you.    And I know that it's going to -- it's going to delay

13     things a bit, but I'm doing it because I think it's the best

14     way I can get the advantage of your own submissions and

15     arguments.     And I want to do everything that this District

16     Court can to get this one right.

17                And I don't care if the Second Circuit is properly

18     referred to as a Delphic Oracle or not.         The case may very

19     well go there, and I want to give the Court of Appeals a good

20     product, and you folks can help me do that.          So you're going

21     to.    And that's how you're going to do it.        I will give you a

22     little order explaining all that.        And then I will compose

23     myself with as much patience as I can and await your further

24     submissions.

25                Anything else to usefully come before this meeting?
     Case 3:18-cv-00372-CSH Document 50 Filed 02/15/19 Page 43 of 43

                                                                         43

 1     No?   Silence.    Even the absent voices.

 2                MR. PETKUN:    Nothing from Plaintiffs, Your Honor.

 3                THE COURT:    Anything further?

 4                MR. NELSON:    No, Your Honor.

 5                THE COURT:    Very good.    Then the decision is

 6     reserved.    A scheduling order will issue.        Thank you for your

 7     attendance here this morning, and the case is continued.

 8                (Proceedings concluded, 12:04 p.m.)

 9

10

11                  COURT REPORTER'S TRANSCRIPT CERTIFICATE

12     I hereby certify that the within and foregoing is a true and

13     correct transcript taken of the proceedings in the

14     above-entitled matter.

15

16

17                                   /s/ Tracy L. Gow
                                     Tracy L. Gow, RPR
18                                   Official Court Reporter

19

20

21

22

23

24

25
